Determination unanimously confirmed, without costs, and enforcement order granted in accordance with the following Memorandum: The finding of discrimination by the State Division of Human Rights Appeal Board is supported by substantial evidence and we affirm its determination (Executive Law, § 298). We grant enforcement of paragraphs 1, 2 and 5 without modification or change. The Division requests that the second sentence of decretal paragraph 3 should be amended to state that any notice shall be in writing and we grant this amendment by adding to that paragraph the requested words “be in writing and shall”. We also grant the amendment to paragraph 3 by deleting the words “now or hereafter owned, managed or controlled by either or both of the Respondents ” and replace these words with “located at 97-99 MacDougall Street, Syracuse, New York”. The Division seeks a modification of decretal paragraph 3 so as to extend the time of compliance two years from the date of our order. There is no statutory authority for this court to extend the two-year period of compliance beyond the date of the Commissioner’s order (Matter of State Division of Human Bights V. Luppino, 35 A D 2d 107, 109, affd. without opinion 29 N Y 2d 558; State Division of Human Bights v. Janica, 37 A D 2d 444; State Division of Human Bights v. iTakoblew, 41 A D 2d 889). The extension granted in State Division of Human Bights v. Stole (36 A D 2d 800) was granted upon the consent of the respondent, as set forth in that decision. Decretal paragraphs 3 and 4 should also be amended to reflect the new name and address of the Division’s local designee in Syracuse, as requested by the Division. Decretal paragraph 6 requires that the respondents make available to the Division such information and documents as are necessary to ascertain whether there is compliance, and this we find proper (see, State Division of Human Bights v. Stern, 37 A D 2d 441). However, paragraph 6 should be modified to limit the period of its duration to two years (State Division of Human Bights v. Kolmer, 38 A D 2d 789). As modified we grant the enforcement of all the ordering paragraphs for a period of two years from the date of the Commissioner’s order. (Motion pursuant to section 298 of the Executive Law. to enforce Order.) Present— Goldman, P. J., Del Vecchio, Marsh, Witmer and Moule, JJ.